t c summary opinion united_states tax_court shane nolan and monika anne lewis petitioners v commissioner of internal revenue respondent docket no 4152-04s filed date shane nolan and monika anne lewis pro_se nhi t luu-sanders for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered in this case is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax for in the amount of dollar_figure at trial respondent conceded that petitioners are entitled to a disallowed dependency_exemption deduction for one of two children claimed as dependents on their income_tax return as well as the sec_24 child_care_credit with respect to that child the remaining issue for decision is whether petitioners are entitled under sec_151 and related sections to the dependency_exemption deduction for another child and the child_care_credit for that child claimed on their return some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioners’ legal residence at the time the petition was filed was vancouver washington petitioners have one child of their marriage as noted above respondent conceded at trial petitioners’ entitlement to the dependency_exemption deduction and the sec_24 child_care_credit with respect to that child the issue is whether petitioners are entitled to the dependency_exemption deduction 2this case is decided without regard to the burden_of_proof sec_7491 and the child_care_credit with respect to another child of shane nolan lewis petitioner the child was born on date petitioner and the child’s mother the mother were never married petitioner and the mother shared joint legal and physical custody of the child by court decree the mother was declared custodial_parent and petitioner was designated the noncustodial_parent during the year at issue the child lived with his mother and her parents at anderson california the child had extended visits with petitioners during but the longevity of his combined visits was considerably less than one-half of the taxable_year approximately days during petitioners provided both financial and medical support for the child the support consisted of child_support payments tuition for special classes dental expenses and approximately dollar_figure for clothing and miscellaneous expenses in addition petitioner’s health_insurance_coverage with his employer also included the child the cost of which did not require payment of any additional premium by petitioner the total monetary support provided by petitioners during was approximately dollar_figure 3throughout the opinion references to the child are to this child and not the child as to whom respondent conceded the dependency_exemption deduction and child_care_credit adjustments on their federal_income_tax return for petitioners claimed a dependency_exemption deduction for the child and the sec_24 child_care_credit in the notice_of_deficiency respondent disallowed the dependency_exemption deduction and the child_care_credit petitioners did not attach to their income_tax return a consent from the child’s mother form_8332 release of claim to exemption for child of divorced or separated parents or a form_2120 multiple_support_agreement wherein the grandparents and the mother of the child consented to petitioners’ claiming the child as a dependent on their federal_income_tax return petitioners nevertheless claimed the child as a dependent on their federal_income_tax return respondent disallowed the dependency_exemption deduction for the reason that petitioners had not established they were entitled to the exemption because 4the form_2120 is an acknowledgment by a group of contributors who have collectively provided over one-half of a dependent’s support for a calendar_year and who may annually designate one of their number to claim the dependency_exemption deduction for the dependent the taxpayer who is designated as entitled to claim the dependency_exemption deduction must attach a statement to his return identifying each member of the supporting group and in general comply with sec_1_152-3 income_tax regs petitioners testified that they had solicited a multiple_support_agreement from the grandparents and the mother to allow petitioners the dependency_exemption deduction for however the grandparents and the mother declined petitioners also solicited a consent from the mother to allow petitioners the dependency_exemption deduction and she also declined that request the mother of the child pursuant to the court decree had primary physical custody of the child sec_151 allows taxpayers to deduct an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means certain individuals such as a son daughter stepson or stepdaughter over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under section c or e as received from the taxpayer the support_test in sec_152 applies if a child receives over half of his support during the calendar_year from his parents the parents are separated under a written_separation_agreement or live apart at all times during the last months of the calendar_year and such child is in the custody of one or both of his parents for more than one-half of the calendar_year if these requirements are satisfied the child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year referred to as the ‘custodial parent’ sec_152 thus allowing the dependency_exemption deduction to be claimed by the custodial_parent sec_1_152-4 income_tax regs provides that custody is determined by the terms of the most recent decree of divorce or separate_maintenance or subsequent custody decree or if none a written_separation_agreement since petitioner and the mother were never married there was no decree of divorce or separate_maintenance severing their relationship however in a subsequent court decree the mother was decreed as having principal custody of the child under sec_1_152-4 income_tax regs the mother was the child’s custodial_parent therefore the mother was entitled to the dependency_exemption under sec_152 if she and petitioner provided more than one-half of the child’s support unless petitioners met one of the exceptions set forth in sec_152 the first exception sec_152 allows the noncustodial_parent the dependency_exemption if among other requirements not at issue here the custodial_parent signs a written declaration that such parent will not claim the child as a dependent for such taxable_year the appropriate vehicle for that purpose is form_8332 petitioners sought but were not successful in obtaining such a release from the mother the other relevant exception sec_152 requires a multiple_support_agreement see supra note whereby petitioners would have been allowed the dependency_exemption deduction by the other parties providing support to the child the other parties who provided support were the child’s mother and her parents that also was not agreed to by the child’s mother and her parents one of the express conditions of sec_152 is that the child claimed as a dependent receive over half of his support during the calendar_year from his parents among other requirements not pertinent here as noted above the child during the year in question lived with the grandparents along with his mother there was no evidence offered to show the amount of support the grandparents provided or the amount of support the mother provided although petitioners provided dollar_figure in support petitioners have not established that this amount constituted more than one-half of the total support provided to the child that year by petitioners the child’s mother and the child’s grandparents sec_1_152-1 income_tax regs provides that in determining whether an individual received over half of his support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources including support which the individual himself supplied in 56_tc_512 this court held that in establishing that more than one- half of a dependent’s support has been provided a prerequisite to such a showing is the demonstration by competent evidence of the total amount of the dependent’s support from all sources for that year if the amount of total support is not established and cannot be reasonably inferred from competent evidence available to the court it is not possible to conclude that the taxpayer claiming the exemption provided more than one-half of the support of the claimed dependent batson v commissioner tcmemo_2000_172 petitioner did not meet any of the exceptions to sec_152 therefore assuming that petitioner and the mother together provided over one-half of the child’s support the mother is entitled to the dependency_exemption for the child pursuant to sec_152 as the custodial_parent in the event that petitioner and the mother did not provide over one- half of the child’s support eg such support was provided by the grandparents it follows that petitioners are not entitled to deduct the dependency_exemption for the child pursuant to sec_152 although petitioner provided dollar_figure in support petitioners have not established that this amount constituted more than one-half of the total support provided to the child by petitioner the child’s mother and the child’s grandparents the second issue is respondent’s disallowance of the child_tax_credit claimed by petitioners under sec_24 sec_24 allows a credit against the tax for any qualifying_child under the age of however a qualifying_child is an individual for whom the taxpayer can claim a dependency_exemption deduction and is the son or daughter of the taxpayer since petitioners are not entitled to the dependency_exemption deduction for the child for the year at issue it follows that they are not entitled to the sec_24 child_tax_credit reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
